Opinion issued March 10, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00701-CV
———————————
Richard Chuba, Appellant
V.
Riverside
Inn, Appellee

 

 
On Appeal from the 113th District Court
Harris County, Texas

Trial Court Case No. 2010-30358
 

 
MEMORANDUM OPINION
Appellant, Richard Chuba, has filed
a motion to dismiss his appeal.  No
decision has yet been handed down in this case. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex.
R. App. P. 42.1(a)(1).  All
outstanding motions are dismissed as moot.
The Clerk is directed to issue
mandate within 10 days of the date of this opinion.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.